Exhibit 10.4

 

$5,000,000.00

 

Dated: Effective May 31, 2005

 

Carrington, ND

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, the undersigned, DNA Dreamfields Company, LLC, an Ohio
limited liability company (hereinafter “Borrower”), hereby agrees and promises
to pay to the order of Dakota Growers Pasta Company, Inc., a North Dakota
corporation or its assigns (“Lender”) at One Pasta Avenue, Carrington, North
Dakota  58421-2500, or at such other place as Lender, or assigns, may from time
to time designate, the principal sum of FIVE MILLION and 00/100ths Dollars
($5,000,000.00), or such lesser sum as shall have been advanced by Lender to
Borrower pursuant to the terms of the 2005 Line of Credit Loan Agreement, dated
of even date herewith, by and between Borrower and Lender (the “Loan
Agreement”), together with interest on any and all amounts remaining unpaid
thereon from time to time from the date of disbursement (computed on the basis
of actual days elapsed in a year of 360 days) at a per annum interest rate
determined in accordance with Schedule 1 hereto.

 

This Note shall be payable in a monthly installment of interest only on the
thirtieth day of the month following the month hereof and continuing on the 30th
day of each succeeding month until the Note is paid in full.  The unpaid
principal balance, together with all accrued and unpaid interest, if not sooner
paid, shall be due and payable in full on May 31, 2010.  In addition to the
interest, payment of the principal amounts outstanding from time to time shall
commence upon the earlier to occur of a) ten (10) months after the date of the
first advance from the Lender to the Borrower pursuant to this Promissory Note
and the associated Loan Agreement and b) the principal amount outstanding under
this Promissory Note and the associated Loan Agreement equals the maximum loan
amount of Five Million Dollars ($5,000,000).  The date of the earlier event to
occur of a) or b) above shall be referred to as the “Principal Reduction Date”. 
Commencing thirty (30) days after the end of the calendar month in which the
Principal Reduction Date occurred and continuing each month thereafter while any
principal amounts remain outstanding hereunder, the Borrower shall pay to the
Lender an amount equal to the Net Income of Borrower as determined pursuant to
generally accepted accounting principles with respect to a particular calendar
month, less any cash or other reserve established by the Borrower pursuant to
the decision of the “Managing Member” (as defined in the Borrower’s Amended and

 

1

--------------------------------------------------------------------------------


 

Restated Operating Agreement).  The Borrower reserves the right to prepay this
Note in whole or in part without premium or penalty.

 

The full and timely payment of this Note, together with Borrower’s obligations
under the Loan Agreement, shall be secured by a LLC Unit Pledge Agreement of
this date.

 

This Note is subject to the terms and conditions of the Loan Agreement, which
are incorporated herein by reference and made a part hereof.

 

Any event of default under the Loan Agreement shall constitute an “Event of
Default” hereunder.

 

The Borrower acknowledges that payments on the various scheduled due dates are
of essence and that any failure to timely pay the principal or interest (within
any permitted grace period) permits Lender to declare this Note immediately due
and payable in cash in its entirety without any prior notice of any kind to
Borrower (subject, however, to i) delivery of such specific notices as are
provided for in the Loan Agreement and ii) Borrower’s right to prevent an Event
of Default by taking action during the periods specified in the Loan Agreement).

 

If this Note is not paid when due, Borrower shall pay Lender all expenses and
costs of collection, or any other action taken as a result thereof, including,
but not limited to, reasonable attorney’s fees and costs, whether or not suit or
other formal action has been commenced.

 

Borrower waives presentment for payment, protest and notice of non-payment and
dishonor or any other notice otherwise provided by law.  Any provision of this
Note may be amended, modified or waived upon the written consent of the Borrower
and Lender.  The Borrower shall pay principal and interest under the Note
without any deduction for any set-off or counterclaim.

 

The rights and remedies of Lender under this Note shall be cumulative and not
alternative.  No delay or omission on the part of Lender in exercising any right
hereunder shall operate as a waiver of such right or any other remedy under this
Note.  A waiver of any one occasion or occasions shall not be construed as a bar
to or waiver of any such right or remedy on a future occasion.

 

The validity, construction and enforceability of the Note shall be governed by
the internal laws of the State of North Dakota, without giving effect to
conflict of law principles thereof.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the day and
year first above written.

 

 

DNA Dreamfields Company, LLC

 

 

 

 

 

By

/s/ Mike Crowley

 

 

Its

President

 

 

 

STATE OF OHIO

)

 

) ss:

COUNTY OF BUTLER

)

 

The foregoing instrument was acknowledged before me this 23rd day of June, 2005,
by Mike Crowley, the President of DNA Dreamfields Company, LLC, an Ohio limited
liability company, by and on behalf of the limited liability company.

 

 

/s/ Judy K. Payne

 

 

 

Notary Public

 

 

My Commission Expires 9/9/2006

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

CALCULATION OF INTEREST RATE

 

Interest shall begin to accrue on the date any amounts are advanced to the
Borrower by the Lender under this Promissory Note and, unless another rate of
interest becomes applicable pursuant to this Schedule 1, shall accrue at an
annual rate equal to the thirty (30) day LIBOR rate as of the date of this
Promissory Note plus 8.0 percent per annum.

 

After each calendar quarter during the term of this Promissory Note and based on
the financial results achieved by the Borrower during the then-most recently
ended calendar quarter (the “Measuring Quarter”), the Lender and the Borrower
shall adjust the interest rate applicable to amounts outstanding during the
calendar quarter following the Measuring Quarter as follows:

 

A.                                   If, during the Measuring Quarter, the
Borrower’s “Adjusted Income” (as defined below) shall exceed $2.0 million, the
interest rate applicable during the following quarter shall be the then-current
LIBOR thirty (30) day rate as adjusted from time to time during the applicable
quarter (the “then-current LIBOR rate”) plus 7.5% percent per annum.

 

B.                                     If, during the Measuring Quarter, the
Borrower’s “Adjusted Income” shall exceed $2.4 million, the interest rate
applicable during the following quarter shall be the then-current LIBOR rate
plus 7.0% percent per annum.

 

C.                                     If, during the Measuring Quarter, the
Borrower’s “Adjusted Income” shall exceed $2.8 million, the interest rate
applicable during the following quarter shall be the then-current LIBOR rate
plus 6.5% percent per annum.

 

D.                                    If, during the Measuring Quarter, the
Borrower’s “Adjusted Income” shall exceed $3.2 million, the interest rate
applicable during the following quarter shall be the then-current LIBOR rate
plus 6.0% percent per annum.

 

E.                                      If, during the Measuring Quarter, the
Borrower’s “Adjusted Income” shall exceed $3.6 million, the interest rate
applicable during the following quarter shall be the then-current LIBOR rate
plus 5.5% percent per annum.

 

F.                                      If, during the Measuring Quarter, the
Borrower’s “Adjusted Income” shall exceed $4.0 million, the interest rate
applicable during the following quarter shall be the then-current LIBOR rate
plus 5.0% percent per annum.

 

For purposes of this Promissory Note, “Adjusted Income” shall mean the
Borrower’s income during the twelve (12) calendar months preceding the end of
the applicable Measuring Quarter,

 

4

--------------------------------------------------------------------------------


 

determined without regard to the interest paid or accrued by the Borrower during
such twelve (12) month period and the advertising costs paid or accrued by the
Borrower during such period.

 

From and after the date of any Event of Default (as defined in this Promissory
Note) interest on any amounts outstanding as of the date of the Event of Default
shall accrue at the “Default Interest Rate”, from the date of such Event of
Default until all such amounts have been paid in full.  For purposes of this
Promissory Note, the phrase “Default Interest Rate” shall mean an annual rate of
interest equal to (a) interest determined in accordance with the other
provisions of this Schedule 1 plus (b) two percent (2%) per annum.

 

5

--------------------------------------------------------------------------------